t c summary opinion united_states tax_court j david monsalve and ruth monsalve petitioners v commissioner of internal revenue respondent docket no 19325-12s filed date j david monsalve and ruth monsalve pro sese tracey b leibowitz for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the year in issue reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency notice dated date respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax the issue for decision is whether petitioners are entitled to a deduction for unreimbursed employee business_expenses and if so in what amount background some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in florida mr monsalve petitioner has been employed as a pastor for the conference of seventh-day adventists since during he was employed by the central california conference of seventh-day adventists conference serving as a senior pastor for at least two congregations petitioner’s pastoral duties required him to visit and travel to among other places hospitals funerals bible study sessions and homes belonging to members of his congregations pastoral duties in addition to his pastoral duties he was also required to attend conference meetings at the conference’s headquarters in clovis california and once a year he was required to attend a conference meeting at a camp in soquel california petitioner used his privately personally owned automobile in connection with employment-related travel the conference’s travel reimbursement policy provided reimbursement to conference employees for necessary and reasonable travel_expenses incurred for properly authorized conference business in accordance with the conference’s travel reimbursement policy petitioner was entitled to reimbursement for employment-related travel upon the submission of monthly travel and expense reports which he submitted as required petitioner’s monthly travel and expense reports bifurcate his employment- related mileage into travel related to his pastoral duties other than related to conference meetings routine travel and travel related to conference meetings conference travel petitioner’s travel and expense reports show big_number miles for routine travel and big_number miles for conference travel the conference reimbursed petitioner for all mileage related to conference travel but did not reimburse him for routine travel during petitioner paid for meals entertainment gifts and aid to members of his congregation and visitors from foreign countries he also made gifts to leaders of other ministries some of the items petitioner purchased as gifts and aid include clothing decorations beauty products and cleaning supplies the conference did not reimburse petitioner for any of those expenses petitioners’ timely filed joint federal_income_tax return was prepared by a paid federal_income_tax return preparer and includes a schedule a itemized_deductions and a form 2106-ez unreimbursed employee business_expenses as relevant here on the schedule a petitioners claimed a dollar_figure unreimbursed employee_business_expense deduction relating to petitioner’s employment with the conference petitioners calculated petitioner’s unreimbursed employee business_expenses on the attached form 2106-ez on that form petitioners reported that petitioner paid vehicle expenses of dollar_figure and meals entertainment gifts and aid expenses of dollar_figure in the notice respondent disallowed the miscellaneous itemized_deduction for unreimbursed employee business_expenses according to the notice petitioners did not establish that the business_expense was paid_or_incurred during the taxable_year and that the expense was ordinary and necessary to petitioner’s business_discussion as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 503_us_79 292_us_435 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred see sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs taxpayers may deduct ordinary and necessary expenses paid in connection with operating a trade_or_business sec_162 122_tc_305 generally the performance of services as an employee constitutes a trade_or_business 54_tc_374 to be ordinary the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business 290_us_111 if as a condition_of_employment an employee is required to incur certain expenses then the employee is entitled to a deduction for those expenses unless reimbursed by his or her employer see 59_tc_696 spielbauer v commissioner tcmemo_1998_80 an employee_business_expense is not deductible as ordinary and necessary if the employee is entitled to reimbursement from his or her employer see 24_tc_21 noz v commissioner tcmemo_2012_272 vehicle expenses if otherwise deductible sec_274 imposes strict substantiation requirements for deductions for travel meals entertainment gifts and listed_property including passenger automobiles expenses 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date under sec_274 the taxpayer generally must substantiate either by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement a the amount of the expense b the time and place the expense was incurred c the business_purpose of the expense and d in the case of an entertainment or gift expense the business relationship to the taxpayer of each expense incurred for listed_property expenses in addition to the recordkeeping requirements in sec_274 the taxpayer must establish the amount of business use and the amount of total use for the property see sec_1_274-5t temporary income_tax regs fed reg date petitioners computed the dollar_figure deduction for vehicle expenses by applying the applicable standard mileage rate of cents per mile to big_number business miles petitioner claims to have driven for routine travel however the entries in petitioner’s travel and expense reports total only big_number miles for routine travel and there is no explanation in the record for the big_number mile discrepancy excess mileage according to respondent petitioners are not entitled to a deduction for routine travel_expenses because those expenses were reimbursable by his employer respondent further argues that petitioners have failed to adequately substantiate the excess mileage according to petitioner the disallowed mileage deduction is attributable to mileage incurred on behalf of the conference as recorded in the travel and expense reports he submitted to the conference petitioner further states that the conference would not reimburse him for any mileage expense incurred for routine the commissioner generally updates the optional standard mileage rates annually see sec_1_274-5 income_tax regs the standard mileage rate of cents per mile for is set forth in revproc_2008_72 sec_2 2008_2_cb_1286 petitioners did not claim a deduction for mileage related to petitioner’s conference travel petitioner was reimbursed by the conference for that travel petitioner’s monthly travel and expense reports satisfy the requirements of sec_274 with respect to a deduction for the mileage shown on those reports otherwise petitioners have not submitted adequate substantiation for the excess mileage travel because the conference did not have enough money in the budget to reimburse any travel_expenses other than mileage related to conference travel the conference’s travel reimbursement policy states that employees are entitled to reimbursement for necessary and reasonable travel_expenses incurred for properly authorized conference business on its face the travel reimbursement policy suggests that petitioner is entitled to reimbursement for all of his business-related travel including mileage incurred for routine travel nonetheless petitioner submitted monthly travel and expense reports that included the mileage for routine travel and the conference did not reimburse him for those miles had petitioner been entitled to reimbursement for routine travel we assume that he would have actually been reimbursed by the conference in the same manner in which he was reimbursed for mileage incurred for conference meetings taking into account petitioner’s credible testimony on the point his duties as the pastor of at least two congregations and the purposes for the travel and after reviewing petitioner’s travel and expense reports we find that petitioners have established that petitioner traveled big_number miles for routine travel and they are entitled to a deduction for those miles as unreimbursed employee business_expenses meals and entertainment gifts and aid expenses the unreimbursed employee_business_expense deduction here in dispute includes dollar_figure petitioner paid for meals entertainment gifts and aid for others according to respondent petitioners have not shown that these expenses were ordinary and necessary to petitioner’s business as a conference employee that being so according to respondent the expenses are not deductible we agree with respondent at trial petitioner acknowledged that the conference did not require him to incur these expenses or consider them reimbursable employee business_expenses petitioner might very well have felt an obligation to entertain members of his congregation and to provide gifts and aid to both members of his congregation and others but it is clear that he was not required to incur the expenses for doing so as a condition of his employment nor have petitioners established that the aforementioned expenses were otherwise ordinary and necessary expenses of petitioner’s business as a conference employee accordingly petitioners are not entitled to include dollar_figure for meals entertainment gifts and aid in their allowable unreimbursed employee_business_expense deduction to reflect the foregoing decision will be entered under rule
